Citation Nr: 0407900	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service- connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1969 to October 1970.  

The veteran was awarded commendations that include the 
Vietnam Gallantry Cross with Palm Unit Citation Badge, the 
Army Commendation Medal for heroism, and the Bronze Star 
Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the RO.  

In December 2000. the RO increased the disability evaluation 
from 10 percent to 50 percent, effective on May 2, 2000.  

In May 2001, the veteran submitted a statement in support of 
claim (VA Form 21-4138) indicating that the RO's original 
rating decision dated in November 1992 that granted a 10 
percent evaluation for PTSD was clearly and unmistakably 
erroneous (CUE).  

However, the RO has not adjudicated the CUE issue.  The issue 
of CUE is referred back to the RO for appropriate action.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in October 2003.  
Also, the veteran testified at RO hearings in March 2003.  

Additionally, the Board notes that where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2003) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

His inferred claim for a total compensation rating based on 
individual unemployability is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2. The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in March 2001, the RO informed the veteran 
of the evidence needed to substantiate his claim for 
increase, notified him of what evidence would be obtained by 
VA, and of what evidence he was responsible for submitting.  
In May 2001, the veteran submitted a lay statement in support 
of his claim.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Further, the Board notes that, in the March 2001 letter, the 
RO notified the veteran of his scheduled VA examination.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Entitlement to an evaluation in excess of 50 percent for PTSD

Factual Background

The outpatient treatment records from the Pittsburgh VAMC 
dated from October 1991 to May 2003 reflect the veteran's 
ongoing treatment for PTSD and substance abuse.  The veteran 
reported subjective complaints that included sleep 
difficulties, night sweats, nightmares, flashbacks, and 
startle response.  In a December 1991 social work note, the 
veteran was reported to be "making an effort to get back 
into society" after serving 16 years in prison.  He remained 
drug and alcohol abstinent and maintained a rocky 
relationship with a woman who was pregnant with his child.  
During this period, the veteran was unemployed and caring for 
his elderly parents and relatives.  

In letters dated in April 2000, April 2002, May 2003 and 
November 2003, the veteran's treating private psychologist 
reported the veteran's significant depression and anxiety.  
Based on monthly sessions with the veteran, the doctor was 
consistent in his reporting that the veteran "ha[d] had a 
long-term marginal adjustment since his return from the 
Vietnam conflict," that exhibited "pronounced depressive 
states and symptomatology consistent with PSTD" to include 
recurrent, intrusive, and distressing recollections and 
dreams of Vietnam, hypervigilance, marked sleep disturbance, 
difficulty concentrating, marked irritability and agitation, 
detachment and estrangement from others, concentration and 
attention difficulties, agitation, and anxiety.   

The primary diagnosis had been PTSD with features of a major 
recurrent depression and assigned GAF scores of ranging from 
a high of 50 to a low of 35.  He noted "much variability in 
[the veteran's] mental status."  Regarding the veteran's 
vocational status, the doctor opined that the veteran 
"remained extremely vulnerable to stress with severe 
physical and emotional impairments that would place 
pronounced limitations on his functional status and prevent 
him from effectively and productively participating in any 
substantial gainful employment."  The doctor considered the 
veteran to be "totally unemployable."   

In April 2001, the veteran underwent a VA PTSD examination.  
The veteran was reported as single, but in a committed 
relationship, unemployed and under PTSD therapy and 
medication.  He denied any significant period of remission 
with increased cold sweats, nightmares, isolative behavior, 
and jittery feelings.  

On mental status examination, the veteran's mood was 
described as grouchy, short-tempered, and indifferent.  He 
presented as anxious with restricted affect.  With respect to 
his PTSD, the veteran reported recurrent intrusive 
recollections and dreams about Vietnam, avoidance of stimuli 
related to Vietnam, sleep difficulty, irritability, 
concentration difficulty, and exaggerated startle response.  

The Axis I diagnosis was that of PTSD with mixed substance 
dependence, in partial remission.  The veteran's assigned GAF 
score was 55 due to PTSD.  The examiner opined that the 
veteran showed decreased functioning since his last VA 
examination with worsening of his PTSD symptoms.  

The outpatient treatment records from VA document the 
veteran's psychiatric and psychological treatment dated from 
July 1999 through April 2001.  The veteran's assigned GAF 
scores ranged from a high of 65 to a low of 45.  Axis I 
diagnoses ranged from PTSD, PTSD by history, adjustment 
disorder with depressed mood, polysubstance dependence, and 
antisocial personality disorder.  

In June 2001, the veteran underwent a VA PTSD examination.  
The VA examiner diagnosed PTSD, moderate, secondary to 
Vietnam combat experiences and polysubstance abuse in 
remission.  The veteran's assigned GAF score was that of 50, 
denoting serious symptoms or any serious impairment in social 
or occupational functioning due to symptoms of PTSD.  

The examiner opined that, while the veteran appeared to be 
inconsistent in reporting symptomatology in VA examinations 
"the varied outcomes [might] be more a factor of the 
veteran's erratic symptom reporting than of actual 
disagreement with diagnosis."  

In the instant examination, the veteran reported having 
serious symptoms of PTSD and avoidance of stimuli associated 
with trauma.  Also, the veteran obtained scores on 
psychological testing that were "clearly consistent with a 
diagnosis of moderate PTSD consistent with other testing 
examinations."  

In May 2003 VA medical statement, it was reported that the 
veteran was enrolled for treatment in the PTSD outpatient 
clinic.  Despite aggressive treatment, the veteran continued 
to report intrusive memories of Vietnam, nightmares, trouble 
with mood swigs, social isolation, poor concentration and 
memory.  The veteran had been unable to maintain gainful 
employment throughout life, having last worked 4 years ago.  
His current GAF was that of 40.  

In March 2003, the veteran and his wife testified at a 
personal hearing before a Hearing Officer at the RO.  He 
stated that his symptoms had worsened in severity as 
reflected in his need for more potent medication.  He 
reported continued treatment at VA.  

In October 2003, the veteran testified in a videoconference 
hearing before the undersigned Veterans Law Judge.  His 
representative argued that the veteran's PTSD symptoms waxed 
and waned in severity.  The veteran testified to having 
suicidal thoughts, but did not want to victimize his family 
by following through.  He stated he assaulted family members 
out of anger and was arrested repeatedly for assault. The 
veteran testified that he had one good day in a month and 
required drug and psychotherapy to cope with his PTSD.  

In June 2003, the veteran underwent a VA examination.  The 
examiner noted the veteran's somewhat variable PTSD symptoms 
as well as his attendance in group therapy for combat 
veterans from January to March 2002, and the completion of 
substance abuse treatment in August 2002.  

He described his marriage as "good" despite financial and 
family issues.  The veteran denied drug use but continued to 
drink alcohol.  The examiner notes that the veteran appeared 
to be socially active with a small group of closer friends.  
He noted that he bowled and shot pool fairly regularly but he 
bowled during times when the facility was less populated and 
handled crowds by going out with his wife and people with 
whom he feels comfortable.  

On mental status examination, the veteran reported poor 
memory but indicated that he is capable of managing his 
finances due to assistance from his wife.  There was no 
evidence of obsessive or ritualistic behavior that interfered 
with his activities.  There was no evidence of recent 
impaired impulse control.  The examiner opined that the 
veteran fulfilled the DSM-IV stressor criterion with 
recurrent flashbacks and nightmares.  The Axis I diagnosis 
was that of PTSD, moderate, alcohol abuse, and marijuana 
abuse, reportedly in remission.  The assigned GAF score due 
to PTSD was 55.  The examiner opined that the veteran's PTSD 
symptoms had "remained the same or improved slightly since 
the last exam."  

The veteran's employment options due to PTSD symptoms were 
noted to be "rather limited."  The VA examiner noted that 
the veteran's report of symptomatology tended to be 
"somewhat inconsistent across interviews."  The examiner 
observed that "the veteran likely [did] experience some 
waxing and waning of symptoms which [might] partially account 
for these discrepancies."  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The service-connected PTSD is rated as 50 percent disabling, 
under the provisions of 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

Under Diagnostic Code 9411, 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411.  

At a recent VA psychiatric examination, the examiner noted 
that the inconsistencies in the veteran's report of PTSD 
symptomatology were due to the likelihood that his symptoms 
had waxed and waned.  Although the VA examiner in the June 
2003 examination reported that the veteran's symptoms had 
remained the same or improved slightly, this is consistent 
with the veteran's medical history and his testimony that he 
has good days and bad days in living with his PTSD.  

What has been consistently reported in the veteran's medical 
records is that, in other respects, he was functioning 
poorly.  He was anxious, had recurrent major depression, had 
poor sleep, nightmares, and flashbacks, recurrent intrusive 
thoughts about Vietnam, was still working to remain clean and 
sober, and had some potential for violence.  

The veteran still required serious drug and therapy treatment 
for his PTSD.  The veteran could only function in society to 
the extent that he had his wife or close friends around him.  
It was apparent that the veteran does have very little 
activity beyond the confines of his own home.  

His GAF numbers have included the recent scores of 40 and 
55.  A score of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A score of 51-60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994); 38 C.F.R. §§ 4.125, 4.130 (2003).  

In this case, the Board finds that the service-connected 
disability picture more nearly approximates the criteria for 
the assignment of a 70 percent rating.  The PTSD is shown to 
be manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Accordingly, an increased rating for the service-connected 
PTSD is for application in this case.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



REMAND

With respect to the veteran assertions regarding TDIU, 
further development is necessary to determine whether the 
veteran's claimed unemployability is due to his service-
connected disability.  

The recent VA examination reports and non-VA opinion letters 
regarding the veteran's PTSD reflect the fact that the 
veteran is unable to work due to his PTSD symptoms.  Also, 
the veteran has testified that his PTSD interferes with his 
ability to function in a work environment.  

Also, the veteran in his recent testimony referred to ongoing 
treatment for PTSD.  While the record contains VA treatment 
records since May 2003, any outstanding treatment records 
should be associated with the claims folder.  VA is required 
to seek all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
a VCAA notice letter pertaining to the 
claim for a total rating due to individual 
unemployability caused by service-
connected PTSD.  

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care facilities 
(hospitals, HMOs, etc.) that have treated 
the veteran for PTSD from May 2003 to the 
present.  The veteran should be provided 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified.  

3.  The RO should obtain any medical 
treatment records for the service-
connected PTSD from VA for the period from 
May 2003 to the present.  

4.  The RO should arrange for the veteran 
to undergo a special VA examination to 
obtain information as to the severity of 
the service-connected PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should describe all symptoms 
of his PTSD and opine as to whether 
service-connected disability precludes the 
veteran from securing and following 
substantially gainful employment.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



